PER CURIAM.
The order denying the motion of appellants to reduce the bail of $50,000.00 is reversed. The case is remanded and the district court ordered to enter orders as follows :
For each of the appealing defendants
Loretta Starvus Stack
William Schneiderman
Albert Jason Lima
Carl Rude Lambert
Oleta O’Connor Yates
Henry Steinberg
Mary Bernadette Doyle
an order that he or she be released from confinement upon the posting of bail in the sum of $10,000.00 cash or bond conditioned as required by law, to be approved by the District Court for the Southern District of California and filed with the Clerk of that court.
For each of the following appealing defendants
Al Richmond
Philip Marshall Connelly
Dorothy Rosenblum Healey
Rose Chernin Kusnitz
Ernest Otto Fox
an order that he or she be released from confinement upon the posting of bail in the sum of $5,000.00 cash or bond conditioned as required by law, to be approved by the district court for the Southern District of California and filed with the Clerk of that court.
WILLIAM DENMAN Chief Judge
ALBERT LEE STEPHENS Circuit Judge
WILLIAM HEALY Circuit Judge
WALTER L. POPE Circuit Judge